 

Memorandum

To: The Honorable George A. O'Toole, Jr., U.S. District Judge

From: Marlenny Ramdehal, Sr. U.S. Probation Officer

cc: AUSA Glenn MacKinlay; Inga S. Bernstein, ESQ.

Date: November 19, 2019

Re: Tyler Deloach (Dkt. 1:16CR10069) — Request to Extend Curfew for Employment

 

As Your Honor may recall, Mr. Deloach appeared before Your Honor on June 1, 2017, having previously pled guilty
to Conspiracy to Distribute Cocaine and was sentenced to 46 months in the custody of the Federal Bureau of
Prisons, with four years of supervised release to follow. In addition to the standard conditions of supervised release
imposed, the court ordered the following special conditions:

1. The Court makes a judicial recommendation that the defendant participate in the Probation Office's CARE and/or
RESTART Program during the term of supervised release if deemed to be an appropriate candidate.

2. Defendant is to participate in a mental health treatment program as directed by the Probation Office.

3. Defendant must participate in a program for substance abuse counseling as directed by the Probation

Office, which program may include testing, not to exceed 104 drug tests per year to determine whether the
defendant has reverted to the use of alcohol or drugs.

4. Defendant is to reside for a period of six months, or until appropriate housing is secured and approved by the
Probation Office, in a Residential Re-Entry Center, and must observe the rules of that facility.

5. Immediately following release from the RRC, the defendant is to serve 6 months of a curfew, from 9pm to 7am,
to be monitored by electronic monitoring.

6. During the period of supervised release, defendant is prohibited from contact or being in the company of the
following individuals listed on Attachment A without the express permission of the Probation Office.

7. During the period of supervised release, the defendant is restricted from the geographic area delineated in
Attachment B.

8. Defendant must participate in a vocational services training program, or other program such as MRT, if deemed
necessary by the Probation Office. Such program may include job readiness training and/or skills development
training.

9. Defendant is prohibited from consuming any alcoholic beverages for the first two years of supervised release.
10. The defendant shall be required to contribute to the costs of evaluation, treatment, programming,

and/or monitoring, based on the ability to pay or availability of third-party payment.

Mr. Deloach commenced his term of supervised release on July 19, 2019. Since then, he has secured suitable
housing, participated in a mental health evaluation, and all of his drug tests have yielded negative results for the
presence of illegal substances. On November 18, 2019, Mr. Deloach secured employment at State Electric
Corporation located at 2 DeAngelo Drive, Bedford, MA 01730. His hours of employment will be Monday-Friday
from 6am to 2:30pm, with opportunities for overtime. Pursuant to the conditions previously imposed, Mr. Deloach
is required to obey a curfew of 9pm to 6am. The purpose of this memorandum is to seek Your Honor’s permission
in allowing the Probation Department the discretion to amend Mr. Deloach's curfew for employment purposes.

1
Reviewed /Approved by: Respectfully submitted by:

 

/s/ Joseph LaFratta /s/ Marlenny Ramdehal
Joseph LaFratta Marlenny Ramdehal

Deputy Chief U.S. Probation Officer Senior U.S. Probation Officer
The Court Orders:

The Probation Department has discretion to authorize curfew amendments for the purpose of employment.

( ) Other:

Honorable George’A. O'Toole, Jr.
U.S. District Judge _

plofh

Date. “

 

® Page 2
